 

 

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

KEITH ABLOW CREATIVE, INC.,
Plaintiff,

v. ‘Case No: 6:19-cv-1947-Orl-28LRH

DOCSCONNECT LLC, |

Defendant.

 

ORDER

This case is before the Court on review of Defendant's Notice of Removal (Doc. 1).

Federal courts are courts of limited jurisdiction. “[Blecause a federal court is
powerless to act beyond its statutory grant of subject matter jurisdiction, a court must
zealously insure that jurisdiction exists over a case, and should itself raise the question of
subject matter jurisdiction at any point in the litigation where a doubt about jurisdiction
arises.” Smith v. GTE Corp., 236 F.3d 1292, 1299 (11th Cir. 2001). ;

Plaintiff, Keith Ablow Creative, Inc., filed this case in state court and Defendant,
DOCSCONNECT LLC, removed it to this Court on October 11, 2019. Defendant invokes
this Court's diversity jurisdiction under 28 U.S.C. § 1332. However, Defendant has not
alleged facts establishing diversity of citizenship. Thus, this Court cannot determine
whether it has subject-matter jurisdiction over this case.

“The citizenship of an incorporated business entity turns on the entity’s State of
incorporation and the State where it has its principal place of business.” Everest Nat'l Ins.
Co. v. Amateur Athletic Union, No. 6:17-cv-551-Orl-37GJK, 2017 U.S. Dist. LEXIS 120996,

at *2 n.6 (M.D. Fla. Aug. 1, 2017) (emphasis in original) (citing 28 U.S.C. § 1332(c)(1)). In

 
 

 

 

Defendant's Notice of Removal, Defendant alleges merely that “Plaintiff is a Massachusetts
corporation.” (Doc. 1 at 2). Plaintiff's principal place of business is not stated in either
Defendant's Notice of Removal or the Complaint.

Accordingly, it is ORDERED that no later than Friday, November 1, 2019,
Defendant shall file an amended notice of removal that properly establishes the grounds
for the Court’s exercise of subject-matter jurisdiction over this case.

DONE and ORDERED in Orlando, Florida, on October Z / , 2019. *)
eo

JOHN ANTOON II
‘United States District Judge

Copies furnished to:
Counsel of Record
Unrepresented Parties

 
